PER CURIAM.
This matter is here in the disciplinary action against the above respondent.
There have been filed in this court the transcript of the testimony taken, the recommendation of the referee and the order of the Board of Governors of The Florida Bar. No request on the part of the respondent has been made for a review of the case.
It appears that the respondent voluntarily ceased the practice of law on 20 May 1965 and has not engaged in the practice since that time.
The referee, after hearing all testimony in the case, recommended that the respondent be suspended from the practice of law *500for a period of two years from the date, 20 May 1965, that he voluntarily discontinued his active practice of law. The Board of Governors concurred in the findings of guilt made by the referee and directed that the respondent be suspended from the practice of law for six months. The date of this judgment was 3 February 1967.
The court now being fully advised in the premises concurs in all that part of the report indicating the guilt of the respondent and orders that he be suspended to and including 20 May 1967, and thereafter until he shall have paid the costs of this proceeding in the sum of $291.15.
THOMAS, Acting C. J., and ROBERTS, DREW, CALDWELL and ERVIN, JJ„ concur.